Exhibit 10.9

ASSIGNMENT AND BILL OF SALE

THIS ASSIGNMENT AND BILL OF SALE (this “Agreement”) is executed as of the 1st
day of August, 2014, by Transocean Offshore Deepwater Drilling Inc., a Delaware
corporation (“Seller”).

RECITALS

WHEREAS, as described in that certain Contribution, Conveyance and Assumption
Agreement (the “Contribution Agreement”), dated as of July 29, 2014, by and
between Transocean Partners Holdings Limited, a Cayman Islands exempted company
(“TPHL”), and Transocean Partners LLC, a Marshall Islands limited liability
company (“Transocean Partners”), it is contemplated that Seller will sell,
convey, assign, transfer, set over and deliver to Transocean RIGP DIN Opco
Limited, a Cayman Islands exempted company (“Purchaser”), certain property of
Seller, including the property described on Schedule A attached hereto
(collectively, the “Assets”).

WHEREAS, Seller desires to sell, convey, assign, transfer, set over and deliver
the Assets to Purchaser in exchange for US$29,462,000.00, subject to adjustment
pursuant to paragraphs 2 and 4 below (such adjusted amount herein referred to as
the “Asset Purchase Price”).

NOW, THEREFORE, for and in consideration of the premises and the agreements
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which the parties hereto acknowledge, the parties
hereto hereby agree as follows:

1. Seller hereby sells, conveys, assigns, transfers, sets over and delivers the
Assets unto Purchaser in exchange for the Asset Purchase Price, which Seller
acknowledges receipt of that certain Promissory Note, dated as of July 28, 2014,
with Transocean Inc., a Cayman Islands exempted company (“TI”), as debtor, in
the aggregate principal amount equal to the unadjusted Asset Purchase Price, as
settlement therefor.

2. Subject to the provisions of Sections 7.3 and 7.4 of the Omnibus Agreement,
to be dated as of August 5, 2014, by and among Transocean Ltd., a Swiss
corporation, TI, TPHL, Transocean Partners, Triton RIGP DCL Holding Limited, a
Cayman Islands exempted company, Triton RIGP DIN Holding Limited, a Cayman
Islands exempted company, Triton RIGP DD3 Holding Limited, a Cayman Islands
exempted company, Triton RIGP DCL Holdco Limited, a company organized under the
laws of England and Wales, Triton RIGP DIN Holdco Limited, a company organized
under the laws of England and Wales, Triton RIGP DD3 Holdco Limited, a company
organized under the laws of England and Wales, Transocean RIGP DCL Opco Limited,
a Cayman Islands exempted company, Purchaser, Transocean RIGP DD3 Opco Limited,
a Cayman Islands exempted company, Transocean RIGP DCL LLC, a Delaware limited
liability company, Transocean RIGP DIN LLC, a Delaware limited liability
company, and Transocean RIGP DD3 LLC, a Delaware limited liability company (the
“Omnibus Agreement”), and paragraph 3 of this Agreement, Seller indemnifies,
defends and holds harmless Purchaser from and against: (a) any Covered
Environmental Losses (as defined in the Omnibus Agreement) relating to the
Assets to the extent that Seller is notified by Purchaser of any such Covered
Environmental Losses within five years after the Closing Date (as defined in the
Omnibus



--------------------------------------------------------------------------------

Agreement); (b) Liabilities (as defined in the Omnibus Agreement) to Purchaser
arising from (i) the failure of Purchaser, or Purchaser’s transferees,
immediately after the Closing Date, to be the owner of such valid leasehold
interests or fee ownership interests in and to the Assets as are necessary to
enable Purchaser, or Purchaser’s transferees, to own and operate the Assets in
substantially the same manner that the Assets were owned and/or operated by
Seller, or Seller’s transferors, immediately prior to the date hereof,
(ii) without limiting the generality of the other provisions of this Agreement,
the Contribution Agreement or the Omnibus Agreement, any judicial determination
substantially to the effect that Seller did not receive reasonably equivalent
value in exchange therefor or was rendered insolvent by reason of the sale,
conveyance, assignment, transfer, setting over and delivery or (iii) the failure
of Purchaser, or Purchaser’s transferees, to have by the Closing Date any
consent or governmental permit necessary to allow Purchaser, or Purchaser’s
transferees, to own or operate the Assets in substantially the same manner that
the Assets were owned and/or operated by Seller, or Seller’s transferors,
immediately prior to the date thereof, in each of clauses (b)(i) and (b)(iii)
above, to the extent that Seller is notified by Purchaser of such Liabilities
within three years after the Closing Date; and (c) (i) any documentary, filing,
recording, transfer, deed and conveyance Taxes (as defined in the Omnibus
Agreement) that may be due with respect to the sale, conveyance, assignment,
transfer and delivery of the Assets hereunder and (ii) all Tax liabilities
attributable to the ownership and operation of the Assets prior to 11:59 p.m. on
the date immediately preceding the date of this Agreement, including any such
Tax liabilities of the Seller, or Seller’s transferors, that may result from the
consummation of the formation transactions for Purchaser to the extent that
Seller is notified by Purchaser of any such Tax liabilities within the
applicable statute of limitations plus 60 days, but excluding any Taxes reserved
on the books of Purchaser on the Closing Date. Any indemnification pursuant to
this paragraph 2 shall be treated as an adjustment to the Asset Purchase Price.

3. Notwithstanding the preceding provision of this Agreement, the aggregate
liability under (i) clause (a) of paragraph 2 of this Agreement, (ii) similar
indemnity provisions contained in all other Assignments and Bills of Sale
executed in connection with the Contribution Agreement and (iii) the indemnity
contained in Section 7.1 of the Omnibus Agreement, shall not exceed the
limitations contained in Section 7.3 of the Omnibus Agreement.

4. Within 60 days after the Closing Date, Seller shall prepare and deliver to
Purchaser a statement setting forth its calculation of Actual Net Working
Capital and its calculation of the Post-Closing Adjustment, if any. If the
Post-Closing Adjustment is a positive number, Seller shall pay to Purchaser,
within 10 days after its delivery of such statement, an amount equal to the
Post-Closing Adjustment. If the Post-Closing Adjustment is a negative number,
Purchaser shall pay to Seller, within 10 days of its receipt of such statement,
an amount equal to the absolute value of the Post-Closing Adjustment. As used
herein, the term “Actual Net Working Capital” means the amount of net working
capital of Transocean RIGP DIN LLC as of 11:59 p.m. on the date immediately
preceding the date of this Agreement, calculated in the same manner as
calculated for the forecast for Transocean Partners included in its registration
statement on Form S-1 filed in connection with its initial public offering. As
used herein, the term “Post-Closing Adjustment” means the amount equal to
$18,504,497.00 (“Initial Net Working Capital”) minus Actual Net Working Capital.
Any Post-Closing Adjustment pursuant to this paragraph 4 shall be treated as an
adjustment to the Asset Purchase Price.

 

2



--------------------------------------------------------------------------------

5. This Agreement shall not be binding until it becomes effective at 11:59 p.m.
(Houston, Texas local time) on the date hereof.

6. This Agreement shall be governed by the laws of Texas.

[Remainder of Page Left Intentionally Blank]

 

3



--------------------------------------------------------------------------------

EXECUTED as of the date first set forth above.

 

TRANSOCEAN OFFSHORE

DEEPWATER DRILLING INC.

By:  

/s/ David Tonnel

Name:   David Tonnel Title:   Director

AGREED AND ACCEPTED:

 

TRANSOCEAN RIGP DIN

OPCO LIMITED

By:  

/s/ Joseph Tobing

Name:   Joseph Tobing Title:   Authorized Signatory

- Signature Page to Assignment and Bill of Sale -



--------------------------------------------------------------------------------

Schedule A

ASSETS

40,000 shares of Transocean RIGP DIN LLC

 

 

Schedule A-1